Filed 4/17/13 P. v. Hood CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D061078

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD215929)

COURTNEY JEAN HOOD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Roger W.

Krauel, Frederick Maguire and Howard H. Shore, Judges. Affirmed.



                                                 INTRODUCTION

         Courtney Jean Hood1 pleaded no contest to three counts of using personal

identifying information of another (Pen. Code,2 § 530.5, subd. (a)) and one count each of

burglary (§ 459), grand theft (§ 484g, subd. (a)), acquiring access cards of four or more

1      Although official court documents list appellant's last name as "Hoop," the trial
court determined her true last name was "Hood."

2        Further statutory references are also to the Penal Code unless otherwise stated.
people (§ 484e, subd. (b)), possessing forged items (§ 475, subd. (a)), possessing

completed paper (§ 475, subd. (c)), and receiving stolen property (§ 496, subd. (a)). The

trial court suspended imposition of sentence and granted Hood probation, conditioned

upon her serving 365 days in custody.

       Hood appeals, contending we must reverse her conviction and allow her to

withdraw her guilty plea because the trial court erroneously denied her pretrial motion to

suppress the evidence against her. She additionally requests we independently review the

the transcript of an in camera proceeding conducted by the trial court under Pitchess v.

Superior Court (1974) 11 Cal. 3d 531 (Pitchess)3 to determine whether the trial court

erred in finding certain police officers' personnel records contained no discoverable

information.

       We conclude the trial court did not err in denying Hood's suppression motion. In

addition, we have reviewed the transcript of the Pitchess proceeding and conclude the

trial court did not err in finding the officers' personnel records contained no discoverable

information. We, therefore, affirm the judgment.




3      The Legislature essentially codified Pitchess in Penal Code sections 832.5, 832.7,
832.8 and Evidence Code sections 1043 through 1047. (People v. Mooc (2001) 26
Cal. 4th 1216, 1225, fn. 3, 1226.)

                                              2
                                   BACKGROUND4

Prosecution Evidence

      On September 3, 2008, San Diego Police Sergeant Paul Salas and police officers

Carlos Navarro and Melinda McArthur went to a hotel to investigate a disturbance of the

peace incident. They met with the hotel manager who told them several people in a room

registered to "Kerri Miller" had caused a disturbance regarding their unpaid restaurant

bill. The manager also told them he had seen narcotics paraphernalia in the room and

wanted the people staying there to leave. He asked the people in the room to leave the

premises, but not all of them complied with his demand.

      Accompanied by the manager, the officers went to the room. The manager

knocked on the door. When no one responded, Navarro knocked on it. Hood opened a

sliding glass door on the second floor of the room. Salas asked her to come to the front

door. About half a minute to a minute later, she opened the front door.

      The manager told Hood she had to leave the premises and she agreed to do so.

Navarro asked Hood if her name was Kerri Miller. She told him her name was Courtney

Hood. Navarro asked to see her identification. As she turned to retrieve her

identification, he asked, "May we come inside?" She said, "Yes, you may[,]" and

Navarro, McArthur, and the hotel manager entered the room.5



4     We derive our summary of facts from the evidence presented at the hearing on the
motion to suppress.

5     Navarro testified he asked Hood if he could enter the room. McArthur testified
Navarro asked Hood if they all could enter the room.
                                            3
       The officers saw numerous items of clothing hanging in the open closet. The price

tags were still attached to the items. The officers also saw several duffel bags, purses,

and notebook bags throughout the room.

       Hood gave Navarro a student identification card identifying her as Courtney Hood.

While waiting for the results of a records check, Navarro talked with Hood for about 15

minutes.6 She told him she arrived at the hotel the night before. After obtaining the

records check results, Navarro asked Hood if he could search the room, including the

bed, the couch, the closet, and the furniture. He followed his usual pattern of questioning

in such circumstances: Is there anything illegal in this room I should know about.

What's your property? Do you know who the other items belong to? Do you have a

problem with me searching the room? She hesitated at first and then consented to the

search.

       Navarro had Hood sit on the couch while he conducted the search. The officers

did not handcuff her or use any threats, display any weapons, or otherwise coerce her to

consent to the search.

       McArthur initially watched and spoke with Hood while Navarro conducted the

search. McArthur noticed Hood waved her hands around a lot, spoke extremely rapidly,

and jumped from one topic to another. Based on her training and experience, McArthur

believed Hood was under the influence of a controlled substance.



6    Navarro testified it took awhile to receive the results of the records check.
McArthur testified it took 30 seconds.

                                             4
       While searching the room, Navarro found a clear plastic baggie containing a white

residue in the bathroom next to the toilet.7 It was visible from where McArthur stood in

the main part of the room.8 She also went into the bathroom and observed it. The

officers did not inform Hood of their discovery of the baggie. In addition, the

prosecution never charged Hood with any narcotics related offenses in this case.

       After Navarro found the baggie and a check belonging to a crime victim,

McArthur joined the search. The officers found three bags from a clothing retailer with

the store price tags still on them, credit cards, several identifications belonging to

different people along with their personal information and pictures, checks, checkbooks,

blank check paper, software to create checks, passports, and a stolen gun.

McArthur conducted a records check on the identifications and discovered four of them

belonged to people who reported being victims of property crimes. The officers then

arrested Hood. The entire encounter from the time the officers entered the hotel room

until they arrested Hood was around 30 to 40 minutes.




7      McArthur's testimony occurred over the course of two days, approximately six
weeks apart. On her first day of testimony, she indicated the sequence of events was that
Navarro obtained consent to search and found the baggie and a stolen check. On her
second day of testimony, she indicated the sequence of events was that Navarro walked
around the room while waiting for the records check on Hood's identification, found the
baggie almost immediately and within two minutes of their entrance into the hotel room
obtained consent to search specific areas where stolen items were found.

8       McArthur gave conflicting testimony on this point as well. She initially testified
she could see the plastic baggie from where she stood. She later testified she could not
see it from where she stood and had to go into the bathroom to see it.
                                              5
Defense Evidence

      Hood testified she arrived at the hotel a day earlier and was a guest of the people

who rented the room. She was invited by her wealthy friend, "Jason." Although she had

known him for years, she could not recall his last name, address, or current phone

number. She also did not know the last names of anyone else staying in the room.

      She testified she had been taking a shower when she heard the knock on the hotel

room door. She put on a robe, peeked out the sliding glass balcony door, saw Salas and

cracked opened the balcony door. Salas ordered her to open the room door. She shut the

balcony door, put on some clothes, opened the room door, and saw Navarro and

McArthur. The officers asked her if she was Kerri Miller. She told them she was not and

told them her name. They asked for her identification and she told them she would get it

for them. When she went to retrieve her identification, they followed her into the room.

They did not ask for her consent to enter and she did not give them permission to come

inside the room.

      She gave the officers her identification and answered some questions about her

business. While she was doing this, her phone rang. Navarro told McArthur to answer

the phone and pretend to be Hood. When McArthur signaled to Navarro that it was Jason

on the phone, Navarro left the room to look for him.

      While Navarro was out, McArthur and Hood began taking items out of the room

and into the hallway. After Navarro returned and indicated he could not find Jason, he

told Hood he was going to search everything. Hood did not consent to the search.



                                            6
       Hood testified she did not see Navarro find the plastic baggie and no one told her

about it or asked her about it at the time. She also denied being under the influence of

anything that night. She admitted that, after her arrest in this case, she pleaded guilty to

an "under the influence" misdemeanor. She also admitted she had previously been

arrested while on a boat where cocaine and methamphetamine were found and that she

had some marijuana in her purse at the time.

                                       DISCUSSION

                                               I

                                    Motion to Suppress

       Before trial, Hood moved under section 1538.5 to suppress the evidence against

her. The trial court denied the motion, finding the police officers entered Hood's hotel

room after she gave her free and voluntary consent for them to do so.

       Hood contends her initial consent to the entry of police officers into her hotel

room did not extend to her bathroom where an officer found a plastic baggie containing

white residue. Consequently, her second consent to police officers searching her hotel

room was invalid and the trial court should have granted her motion to suppress. We

conclude there is no merit to this contention.

       "The standard of review on a motion to suppress is well established. The appellate

court views the record in the light most favorable to the ruling and defers to the trial

court's factual findings, express or implied, when supported by substantial evidence. But

in determining whether, on the facts so found, the search or seizure was reasonable under

the Fourth Amendment, the appellate court exercises its independent judgment.

                                               7
[Citations.] Appellate review is confined to the correctness or incorrectness of the trial

court's ruling, not the reasons for its ruling." (People v. Superior Court (Chapman)

(2012) 204 Cal. App. 4th 1004, 1011.)

       "The Fourth Amendment prohibits only those searches and seizures that are

unreasonable. (Chapman, supra, 204 Cal.App.4th at p. 1011, citing Florida v. Jimeno

(1991) 500 U.S. 248, 250, and Brigham City v. Stuart (2006) 547 U.S. 398, 403.)

Generally, "a search conducted without a warrant is per se unreasonable under the Fourth

Amendment." (Chapman, at p. 1011.) However, one of the established exceptions to the

warrant requirement is "when consent is given by one authorized to give it." (Id. at

pp. 1011-1012, citing Schneckloth v. Bustamonte (1973) 412 U.S. 218, 219; People v.

Leib (1976) 16 Cal. 3d 869, 873.) "By consenting to a warrantless search, one waives the

right protected by the Fourth Amendment." (Chapman, at p. 1012.)

       In this case, substantial evidence in the record shows Hood consented to Navarro

and McArthur's entry into the hotel room. Substantial evidence in the record also shows

Hood consented to the officers' search of the areas of the hotel room where the officers

found the unlawful items. Whether Navarro requested Hood's consent to search before or

after he spotted the baggie in the bathroom does not affect the validity of Hood's consent

because, according to Hood, she did not know about the baggie and the officers never

told her of its discovery. Accordingly, Hood has not established the officers obtained her

consent to search the hotel room by exploiting unlawful conduct or, concomitantly, that

the trial court improperly denied her suppression motion. (See People v. Mayfield (1997)



                                             8
14 Cal. 4th 668, 760; People v. Williams (1988) 45 Cal. 3d 1268, 1300, abrogated on

another point as recognized in People v. Abilez (2007) 41 Cal. 4th 472, 518-519 & fn. 10.)

                                             II

                        Review of Pitchess Proceeding Transcript

       Before trial, Hood moved under Pitchess, supra, 11 Cal. 3d 531, and Evidence

Code sections 1043 and 1045 for discovery of information in the personnel records of the

officers involved in the search of her hotel room. The trial court granted the motion,

agreeing to review the personnel records to determine whether they contained

discoverable information related to acts of dishonesty or excessive force. After

reviewing the records in camera, the trial court determined they contained no

discoverable information.

       At Hood's request, and with no objection by the People, we have independently

reviewed the sealed transcript of the trial court's in camera review. (See, e.g., People v.

Hughes (2002) 27 Cal. 4th 287, 330.) We conclude the trial court did not err in finding

there was no discoverable information in the officers' personnel records.




                                              9
                                 DISPOSITION

     The judgment is affirmed.


                                               MCCONNELL, P. J.


WE CONCUR:


HUFFMAN, J.


NARES, J.




                                     10